Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is given by me, Richard Mandeberg, in
exchange for additional compensation to me by Support, Inc. (the “Company” or
“Support.com”), as more fully described in Sections 1 and 2 below (the
“Severance”). The Severance will be subject to all federal, state, local and
other withholdings and similar taxes and payments required by applicable law,
and will be paid to me by Support.com as described in this Agreement including
the Attachments hereto.

 

  1. Representations. I acknowledge and agree that: (i) my employment with the
Company will terminate on April 30, 2010 (“Employment Separation Date”); and
that (ii) on my Employment Separation Date I will be paid all wages owed to me
by the Company through my Employment Separation Date; (iii) my entitlement to
benefits at the Company will terminate on the last day of the calendar month of
my Employment Separation Date; (iv) I will return to the Company all items of
Company property, materials and documents I received or created during my
employment; (v) if I have sustained any illness or injury as a result of my
employment with the Company, I will have submitted a workers’ compensation claim
to the Company’s Human Resources department; and (vi) not all of the Severance
is something to which I have a pre-existing entitlement to receive from the
Company.

Notwithstanding the foregoing, for the purposes of the Company’s pre-existing
stock plans under which I have equity grants, I acknowledge and agree that my
service to the Company will not terminate on the Employment Separation Date on
the condition that I enter into the Consulting Agreement attached as Attachment
1 (“Consulting Agreement”) hereto, and that I comply with the terms and
conditions of the Consulting Agreement. I acknowledge and understand that I must
provide actual bona fide services as provided in the Consulting Agreement, and
on this condition, my stock options will continue to vest through the last day
of my services under the Consulting Agreement, expected to be August 31, 2010
unless terminated earlier (the “Consulting Termination Date”); at that point my
stock options will stop vesting on my Consulting Termination Date and will
remain exercisable for the limited period of time following this date as set
forth in the applicable stock option agreement(s) with respect to the exercise
of vested grants following termination of employment and services.

 

  2. Payments. Provided I sign this Agreement within forty-five (45) days
following the Employment Separation Date and do not revoke such Agreement within
seven (7) days after signing it, and I comply with the terms of this Agreement
including the Attachments, then the Severance and fees under the Consulting
Agreement paid by Support.com to me will consist of the following:

 

  a. Commencing on the first payroll date within the sixty (60) day period
following my Employment Separation Date on which this Agreement is effective,
the Company shall pay to me a first monthly installment of $100,625 and
thereafter commencing on July 1, 2010, three (3) additional monthly installments
of $20,625 a total cash amount of $162,500, less all applicable tax withholding;

 

  b. A lump sum cash payment in the amount of seventeen thousand five hundred
twenty-three dollars and fifty-four cents ($17,523.54) on the Employment
Separation Date to compensate for 162 hours of lost PTO time (subject to
adjustment if PTO balance changes by Employment Separation Date);



--------------------------------------------------------------------------------

  c. A continuation of service for the purposes of the Company stock option
plans through the Consulting Termination Date so that my option grants under
such plans shall continue to vest in accordance with their terms until the
Consulting Termination Date, and my then-vested options shall remain exercisable
for ninety (90) days thereafter in accordance with and subject to the terms of
my option grants; and

 

  d. Should I timely elect under Code Section 4980B to continue health care
coverage under the Company’s group health plan for myself, and/or my spouse and
eligible dependents following the Employment Separation Date, then the Company
shall provide such continued health care coverage for me and my spouse and other
eligible dependents at its sole cost and expense. Such health care coverage at
the Company’s expense shall continue until the earlier of (i) the expiration of
the six (6)-month period measured from the Employment Separation Date and
(ii) the first date I am covered under another employer’s heath benefit program
which provides substantially the same level of benefits without exclusion for
pre-existing medical conditions.

 

  3. General Release. Excluding future claims arising under this Agreement and
Attachments, now, on behalf of myself, my heirs, representatives and assigns, I
hereby fully and forever release and discharge the Company, as well as its past
and present affiliates, subsidiaries, agents, related entities, officers,
directors, shareholders, employees, attorneys, insurers, predecessors,
successors, representatives, heirs and assigns (collectively, “Released
Parties”), from any and all claims, causes of action, suits, debts, and demands
of any and every kind, nature and character, presently known and unknown,
arising from or relating to any act or omission occurring prior to the date I
sign this Agreement (collectively, “Claims”).

 

  a. Examples of Claims. The Claims I am releasing and discharging include, but
are not limited to, Claims arising from and related to my recruitment, hiring,
employment and termination of employment with the Company, including Claims
under federal, state and local non-discrimination laws such as Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1866, the Civil
Rights Act of 1991, the Employee Retirement and Income Security Act of 1974 as
amended (“ERISA”), the Americans with Disabilities Act, the Age Discrimination
in Employment Act of 1967 as amended (“ADEA”), the Fair Employment and Housing
Act and under any and all other applicable federal, state and local laws; Claims
for breach of express and implied contractual obligations, misrepresentation,
infliction of emotional distress, violation of public policy, defamation,
monetary damages and any other form of personal relief, attorneys’ fees and
costs.

 

  b. Known & Unknown Claims. In furtherance of my intent to fully and forever
release and discharge the Released Parties from any and all Claims, “presently
known and unknown,” I am waiving and releasing all rights and benefits afforded
to me, if any, under Section 1542 of the California Civil Code, or under a
comparable state law applicable to me. I understand that California Civil Code
Section 1542 provides as follows (parentheticals added):

A general release does not extend to claims which the creditor (e.g., me) does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor (e.g., the Company).



--------------------------------------------------------------------------------

I understand that this means that, if I later discover facts different from or
in addition to those that I now know or believe to be true, that my release and
discharge of all Claims under this Agreement shall be and remain in full force
and effect in all respects notwithstanding such different or additional facts or
my later discovery of such facts.

 

  c. Exclusions. I understand that my release and discharge of all Claims under
this Agreement excludes any claim(s) I may have for:

 

  •  

unemployment, disability and paid family leave insurance benefits, if any such
benefit programs apply to me, pursuant to the terms of applicable state law;

 

  •  

workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code (or comparable law of another state applicable to me)
under any worker’s compensation insurance policy or fund of the Company;

 

  •  

continued participation in the Company’s group health benefit plans pursuant to
the terms and conditions of the federal law known as “COBRA;”

 

  •  

any benefit entitlement(s) vested as of my Employment Separation Date, pursuant
to written terms of any applicable employee benefit plan sponsored by the
Company and governed by the federal law known as “ERISA”;

 

  •  

any stock and option shares vested as of my Consulting Termination Date,
pursuant to the written terms and conditions of any stock and/or option grant by
the Company to me existing before my Employment Separation Date, which shall
survive this Release;

 

  •  

any expense reimbursements submitted in accordance with Company policies;

 

  •  

violation of any federal, state or local statutory and/or public policy right or
entitlement that, by applicable law, is not waivable;

 

  •  

rights under my Indemnification Agreement with the Company dated October 6,
2009, which shall survive this Release;

 

  •  

any rights I may have now or in the future under Article XII of the Company’s
by-laws and Article X of the Company’s Amended & Restated Certificate of
Incorporation (collectively, “Indemnification”) , it being understood this
section neither restricts nor enlarges such rights;

 

  •  

entitlement or rights, if any, in favor of me pursuant to any insurance policy
purchased by the Company for which I am, directly or indirectly, an intended
beneficiary (collectively, an “Insurance Entitlement”) it being understood this
section neither restricts nor enlarges such entitlements or rights; and

 

  •  

any wrongful act or omission by any Released Party occurring after the date I
sign this Agreement.

 

  4. Continuing Rights and Obligations.

 

  a. I acknowledge and affirm that I have ongoing obligations to the Company
after my Employment Separation Date including, without limitation, under the
Employment, Confidential Information and Invention Assignment Agreement that I
signed in connection with my employment with the Company and a copy of which is
attached hereto as Attachment 2 (“CIIA”), and under the Consulting Agreement
attached hereto as Attachment 1 (“Consulting Agreement”).



--------------------------------------------------------------------------------

  b. I understand that nothing in this Agreement prevents or prohibits me from
(i) filing a claim with a government agency that is responsible for enforcing a
law, (ii) providing information regarding my former employment relationship with
the Company, as may be required by law or legal process, or (iii) cooperating,
participating or assisting in any government or regulatory entity investigation
or proceeding pertaining to the Company.

However, I also understand that, because the Claims I am releasing and
discharging under this Agreement include all claims “for monetary damages and
any other form of personal relief” (see the section entitled “Examples of
Claims” above), I may only seek and receive non-personal forms of relief through
any claim I may file with a government agency.

 

  c. I also understand and agree that, if required by subpoena to provide
testimony, or otherwise to cooperate, participate or assist in any legal,
government or regulatory proceeding that pertains to my former employment with
the Company I shall promptly give written notice to the Company’s Chief
Executive Officer (with attention to the Legal Department) that I have been
requested or required to disclose information otherwise protected by my CIIA in
connection with or during such testimony, legal, government or regulatory
proceeding, so that the Company may take legal action to protect its rights
under my CIIA.

 

  5. No Admission of Wrongdoing; No Disparagement. I agree that neither the fact
nor any aspect of this Agreement is intended, or should be construed at any
time, to be an admission of liability or wrongdoing by either me or by any of
the Released Parties. I further agree not to make, or encourage any other person
to make, any negative or disparaging statements, as fact or as opinion, about
any of the Released Parties or their products, services, vendors, customers, or
prospective customers, or any person acting by, through, under or in concert
with any of them, and Support.com agrees that it (in public statements or
through any of its officers) will not make any negative or disparaging
statements, as fact or as opinion, about me.

 

  6. Agreement Deadline; Revocation Period; Effective Date. I understand that:

I have been advised by the Company to consult with an attorney of my own
choosing before signing this Agreement and returning it to the Company on or
before the Agreement Deadline.

The last date I can sign this Agreement is forty five (45) days after my
Employment Separation Date (“Agreement Deadline”).

For seven (7) days after the date I actually sign this Agreement, I may revoke
it (“Revocation Period”). If I revoke this Agreement, I must deliver written
notice of my revocation to the Company, no later than the seventh day after the
date I signed this Agreement.

The “Effective Date” of this Agreement will be the date I have signed it,
provided that I have returned to the Company my signature agreement to this
Agreement and I have not timely revoked it during the Revocation Period. I
understand that this Agreement, as signed by me, and any notice of revocation,
should be delivered by U.S. mail, hand or overnight delivery or facsimile to the
number below

Human Resources & Legal Departments, Support, Inc.

1900 Seaport Boulevard, Third Floor, Redwood City, California 94063

Confidential Facsimile No: 650-482-3761



--------------------------------------------------------------------------------

  7. Section 409A.

 

  a. The parties hereto intend that all benefits and payments to be made
hereunder will be provided or paid in compliance with all applicable provisions
of section 409A of the Code and the regulations issued thereunder, and the
rulings, notices and other guidance issued by the Internal Revenue Services
interpreting the same, and this Agreement shall be construed and administered in
accordance with such intent. The parties also agree that this Agreement may be
modified, as reasonably requested by either party, to the extent necessary to
comply with all applicable requirements of, and to avoid the imposition of any
additional tax, interest and penalties under, the section 409A of the Code in
connection with, the benefits and payments to be provided or paid hereunder. Any
such modification shall maintain the original intent and benefit of the
applicable provision of this Agreement, to the maximum extent possible without
violating section 409A of the Code.

 

  b. In accordance with Section 1.409A-3(d) of the Treasury Regulations, a
payment under this Agreement will be treated as made on the designated payment
date if the payment is made (i) at such date or a later date within the same
calendar year, or if later, by the 15th day of the third month following the
date designated in this Agreement or (ii) at a date no earlier than 30 days
before the designated payment date (provided that I may not, directly or
indirectly, designate the year of payment).

 

  c. Notwithstanding any provision in this Agreement to the contrary, the
following special provisions shall govern the payment date of my cash severance
payments in the event that payment is deemed to constitute an item of deferred
compensation under Section 409A:

 

  i. The severance payments will not be made at any time prior to my Employment
Separation Date, and

 

  ii. No payments or benefits to which I become entitled under this Agreement
shall be made or paid to me prior to the earlier of (i) the expiration of the
six (6)-month period measured from my Employment Separation Date or (ii) the
date of my death, if I am deemed at the time of such separation from service to
be a “key employee” within the meaning of that term under Code Section 416(i)
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Section 409A(a)(2). Upon the expiration of the
applicable deferral period, all payments deferred pursuant to this paragraph
shall be paid to me in a lump sum.

 

  8. Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of California.

 

  9. Complete Agreement; Changes. In signing this Agreement and it becoming
effective, I represent and warrant that I am not relying on any statements,
representations, negotiations, promises or agreements that are not expressly set
forth in this Agreement. I also understand and agree that:

 

  •  

this Agreement including the Attachments contains my entire understanding, and
the entire agreement by me, with respect to the matters covered herein; and



--------------------------------------------------------------------------------

  •  

this Agreement merges, cancels, supersedes and replaces all prior statements,
representations, negotiations, promises or agreements relating to the subjects
covered by this Agreement that may have been made by any of the Released
Parties, including but not limited to my offer letter from the Company dated
November 22, 2006 as amended and restated on October 6, 2008, except (i) my CIIA
and Consulting Agreement which remain in full force and effect in accordance
with their respective terms, (ii) the benefit plans and agreements referenced in
Section 3(c), above, and (iii) any debt obligation I owe to the Company; and

 

  •  

this Agreement cannot be changed except by another written agreement signed by
me and the Chief Financial Officer or the Chief Executive Officer of the
Company.

I HAVE READ THIS AGREEMENT. I UNDERSTAND IT AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING THE RIGHT TO SUE FOR AGE DISCRIMINATION, HARASSMENT
AND RETALIATION UNDER THE ADEA. I AM AWARE OF MY RIGHT TO CONSULT WITH AN
ATTORNEY OF MY OWN CHOOSING BEFORE SIGNING THIS AGREEMENT, AND I HAVE BEEN
ADVISED TO UNDERTAKE SUCH CONSULTATION. I SIGN THIS AGREEMENT FREELY AND
VOLUNTARILY, WITHOUT COERCION OR DURESS.

 

Dated:  

 

   

 

      Richard Mandeberg       Support, Inc. Dated:  

 

   

 

      By: Joshua Pickus       Its: President and Chief Executive Officer



--------------------------------------------------------------------------------

Attachment 1

Consulting Agreement



--------------------------------------------------------------------------------

SUPPORT.COM, INC.

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (“Agreement”) is made by and between
Support.com, Inc., a Delaware corporation with its principal place of business
at 1900 Seaport Blvd. 3rd Floor, Redwood City, CA 94063 (“Support.com”), and
Richard Mandeberg, an individual with a residence or principal place of business
at 11671 Putter Way, Los Altos, CA 94024 (“Consultant”), and is effective as of
the Employment Separation Date as provided in the Parties’ Separation Agreement
to which this Agreement is attached, or the date of signature by both Parties
below, whichever occurs last (the “Effective Date”).

The parties agree as follows:

1. STATEMENT OF WORK FOR SERVICES.

1.1 Contract Components. Subject to the terms and conditions of this Agreement,
Consultant shall perform the services requested by Support.com as described in
the Statements of Work attached hereto as Exhibit A (the “Services”). A
Statement of Work sets forth the Services to be delivered, the time schedules
for delivery and all fees, costs and related expenses to be paid by Support.com.
The parties may enter into additional Statements of Work for such additional
consideration as the parties may mutually agree, and, if so, each will
constitute a separate contract subject to the terms and conditions of this
Agreement. Each Additional Statement of Work shall be in writing, properly
executed by the parties, reference this Agreement number, and shall be prepared
in substantially the same form as Exhibit A. Statements of Work may be amended
in a writing properly executed by the parties.

1.2 Performance. Consultant shall perform the Services in a careful,
professional, workmanlike and timely manner. In the event that the Services are
performed on Support.com or its customers’ (“End Customer”) premises, Consultant
agrees, while working on Support.com or End Customer premises, to observe all
Support.com or End Customer rules and policies, including, but not limited to
security of, access to or use of Support.com or End Customer premises or other
properties. Consultant will protect Support.com and its End Customers’
proprietary or Confidential Information as set forth in Section 3 below.
Consultant shall not remove any property of Support.com or its End Customers,
including but not limited to any Confidential Information, from Support.com or
its End Customers’ premises without the prior written consent of Support.com.

1.3 Project Management. [Deleted].

1.4 Right to Reject Consultant Employees. [Deleted.]

1.5 Subcontractors and Third Parties. Consultant shall not use independent
consultants, subcontractors or other persons other than Consultant to perform
the Services without the express written consent of Support.com.



--------------------------------------------------------------------------------

2. TERM AND TERMINATION.

2.1 Term. This Agreement shall commence on the Effective Date and shall continue
until August 31, 2010 unless terminated earlier in accordance with the
provisions of this Section 2 or upon the mutual agreement of the parties (the
“Term”).

2.2 Termination for Convenience. [Deleted.]

2.3 Termination for Breach. If either party defaults in the performance of any
material provision of this Agreement, or of the Parties’ Separation Agreement,
the non-defaulting party may terminate this Agreement upon seven (7) days’
written notice thereof in the event the default remains uncured or cannot be
cured. Such termination will result in immediate cessation of Consultant’s
continuation of service under the Company’s stock plans and any further payments
under Section 2(a) of the Separation Agreement will cease.

Without limiting the foregoing, the Parties acknowledge and agree that if, for
example, Consultant breaches the non-disparagement provisions of the Separation
Agreement, or breaches the non-solicitation provisions of the CIIA as attached
to the Separation Agreement, then Support.com may terminate this Consulting
Agreement for cause as provided herein if the breach remains uncured or cannot
be cured.

2.4 Return of Materials; Cooperation. Upon termination of this Agreement for any
reason, Consultant shall promptly return to Support.com (i) all Work Product (as
defined in Section 3 below), software, records, materials, equipment, drawings
and documents which are owned, leased or licensed by Support.com; and (ii) any
data or documents of any nature pertaining to or incorporating any Confidential
Information of Support.com (as defined in Section 3 below), including any copies
thereof, regardless of when obtained by or made available to Consultant.
Additionally, Consultant shall prepare and submit such documentation as may be
necessary to evidence the results of the Services and the progress of Consultant
in the performance of the Services.

2.5 Non-Solicitation of Support.com Employees and Contractors. Contractor agrees
that, during the term of this Agreement and for a period of twelve (12) months
thereafter, Consultant will not solicit or induce any employee or independent
contractor of Support.com to terminate or breach any employment, contractual or
other relationship with Support.com.

2.6 Survival. The termination of this Agreement for any reason shall not
terminate the obligations or liabilities of the parties under Sections 2, 3, 4
and 5, each of which shall survive any such termination.

3. PROPRIETARY INFORMATION; CONFIDENTIALITY; TRADING RESTRICTIONS.

3.1 Confidentiality. Consultant agrees to keep confidential and not to disclose
or make any unauthorized use of any trade secrets, confidential information,
knowledge, data or other information of Support.com relating to products,
research and development activities, processes,



--------------------------------------------------------------------------------

software, titles, concepts, know-how, designs, formulas, test data, customer
lists, business plans, marketing plans and strategies, and pricing strategies or
other subject matter pertaining to any business or research of Support.com, or
any of Support.com’s clients, customers, consultants, licensees or affiliates,
or which Consultant knows or has reason to know is considered confidential by
Support.com (collectively referred to herein as “Confidential Information”),
which Consultant may have produced, obtained, learned or otherwise acquired
during the course of rendering services to Support.com (including, but not
limited to, the Services). Consultant’s duty to maintain such Confidential
Information in confidence hereunder shall survive the termination of this
Agreement for a period of three (3) years, except to the extent that any such
Confidential Information becomes generally known in the industry through no
direct or indirect fault of Consultant. Consultant agrees to use such
Confidential Information solely in connection with the performance of Services
and for no other purpose.

3.2 Disclosure and Assignment of Inventions. All worldwide rights, title and
interest in and to the programs, systems, data, concepts, ideas or materials
conceived, produced or reduced to practice by Consultant, alone or with others,
resulting from or relating to the Services, and the improvements and inventions
made thereon, including without limitation all copyrightable or patentable
materials (collectively the “Work Product”), and all intellectual property
rights in and to the Work Product, shall belong exclusively to Support.com.
Consultant hereby assigns and transfers in perpetuity to Support.com without
further compensation all of Consultant’s worldwide rights, title and interest in
and to the Work Product, including, but not limited to, all patent rights,
copyrights, mask work rights, trade secret rights and other proprietary rights
therein. Consultant agrees to promptly disclose all Work Product in writing to
Support.com, to execute such patent, copyright and other documents of
assignment, transfer or registration, and to provide such other assistance as
Support.com may reasonably request, at Support.com’s expense, in order to assist
Support.com in obtaining, perfecting, evidencing or protecting its rights. In
the event that Support.com is unable to obtain Consultant’s signature to any
lawful and necessary document required to apply for or prosecute any patent,
copyright or other applications with respect to any Work Product (or renewals,
extensions, continuations, divisions or improvements thereof), Consultant
irrevocably designates and appoints Support.com and its duly authorized officers
and agents as Consultant’s agents and attorneys-in-fact to act for, and on
Consultant’s behalf, to execute and file any such document with the same legal
force and effect as if executed by Consultant.

3.3 Maintenance and Return of Records. Consultant agrees to keep and maintain
adequate and current written records of all Work Product (in the form of notes,
sketches, drawings and as may be specified by Support.com), which records shall
be available to and remain the sole property of Support.com at all times. At the
end of the project, the Consultant agrees to return all Work Product,
Confidential Information, notes, reports, lists and any other material related
to the project back to Support.com.

3.4 Other Obligations. Consultant acknowledges that Support.com from time to
time may have agreements with customers and other third parties which impose
obligations or restrictions on Support.com regarding inventions or creative
works made during the course of work thereunder or regarding the confidential
nature of such work. Consultant agrees to be bound by all such obligations and
restrictions, of which Consultant is informed, and to take all action necessary
to discharge the obligations of Support.com thereunder upon notice of same from
Support.com.



--------------------------------------------------------------------------------

3.5 Rights of Others. Consultant represents and warrants to Support.com that the
Work Product or any part thereof does not and will not infringe or
misappropriate any proprietary right of any third party. Consultant represents
that Consultant’s performance of this Agreement does not, and will not, breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant in confidence or in trust prior to or during Consultant’s
association with Support.com. Consultant will not disclose to Support.com, or
induce Support.com to use, any confidential or proprietary information or
material belonging to any previous or current employer or others. Consultant
agrees not to enter into any agreement, either written or oral, in conflict with
the provisions of this Agreement.

3.6 Competitive Activities. During the period in which Consultant is performing
services for Support.com and for two (2) years thereafter, Consultant shall not
engage in any activity that is in any way competitive with the business or
demonstrably anticipated business of Support.com (including, without limitation,
rendering any services that are similar to the Services to any party to whom
Services are being rendered under this Agreement), and Consultant shall not
assist any other person or entity in competing or preparing to compete with any
business or demonstrably anticipated business of Support.com.

3.7 Trading Restrictions. During the period in which Consultant is performing
services for Support.com, Consultant agrees to comply with the Support.com
Insider Trading Policy, which is expressly incorporated herein by this
reference. The Insider Trading Policy contains several restrictions on the
trading of Support.com shares, including but not limited to, preventing
Consultant from trading in Support.com shares on material inside information and
restricting the time during which Consultant may trade to certain trading
windows throughout the calendar year.

4. LIMITATION OF LIABILITY. SUPPORT.COM SHALL NOT BE LIABLE OR OBLIGATED WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT OR UNDER CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE THEORY FOR (I) ANY AMOUNTS IN
EXCESS IN THE AGGREGATE OF THE FEES PAID BY SUPPORT.COM TO CONSULTANT HEREUNDER
DURING THE TWELVE MONTH PERIOD PRIOR TO THE CAUSE OF ACTION, OR (II) ANY
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, FOR
ANY LOST REVENUE, PROFITS OR DATA), OR (III) ANY MATTER BEYOND ITS REASONABLE
CONTROL. SOME STATES DO NOT ALLOW THE EXCLUSION OR LIMITATION OF INCIDENTAL OR
CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATIONS AND EXCLUSIONS MAY NOT APPLY TO
CONSULTANT.

5. MISCELLANEOUS.

5.1 Notices. Any notice, demand, request or other communications hereunder shall
be in writing and shall be deemed sufficient when delivered personally or sent
by facsimile (with prompt confirmation of receipt) or upon deposit in the U.S.
mail, as certified or registered first class mail, with postage prepaid, and
addressed, if to Support.com, at its principal place of business set forth
above, Attention: Legal Department and if to Consultant, at Consultant’s
principal place of business set forth above, unless another address shall have
been designated in the manner provided in this Section 5.1.



--------------------------------------------------------------------------------

5.2 Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by, Support.com’s successors and
assigns. The rights and obligations of Consultant under this Agreement may only
be assigned with the prior written consent of Support.com and will be binding
upon Consultant’s heirs, legal representatives and permitted assigns.

5.3 Further Actions. Both parties agree to execute any additional documents and
take such further action as may be reasonably necessary to carry out the
purposes of this Agreement.

5.4 Injunctive Relief. In addition to any of the other remedies available to
Support.com, Consultant agrees that Support.com and/or Support.com’s
shareholders shall be entitled to a decree of specific performance or an
injunction restraining violations of Section 3 of this Agreement. No remedy
provided herein is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity.

5.5 Governing Law. This Agreement shall be governed in all respects by the
substantive laws of the State of California, United States of America (excluding
conflict of laws rules) as applied to agreements entered into and to be
performed entirely within the State of California between California residents,
without regard to the U.N. Convention on Contracts for the International Sale of
Goods. Any dispute regarding this Agreement shall be subject to the exclusive
jurisdiction of the California state courts in and for Santa Clara County,
California or, if there is federal jurisdiction, the United States District
Court for the Northern District of California, and the parties agree to submit
to the personal and exclusive jurisdiction and venue of these courts.

5.6 Attorneys Fees. In the event any legal action becomes necessary to enforce
or interpret the terms of this Agreement, the substantially prevailing party
shall be entitled, in addition to its court costs, to such reasonable attorneys’
fees, expert witness and legal expenses as may be fixed by a court.

5.7 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall continue in full force and effect.

5.8 No Continuation of Consulting beyond Term. Nothing contained herein shall
confer upon Consultant any right to continue to render services to Support.com
(including the Services) or to become employed by Support.com, and Support.com
reserves all rights to terminate Consultant’s services (including the Services)
in accordance with the provisions of Section 2.

5.9 Expenses. Each party hereto shall pay such party’s own expenses incurred
(including, without limitation, the fees of counsel) on such party’s behalf in
connection with negotiating this Agreement or any transactions contemplated by
this Agreement.

5.10 Entire Agreement. This Agreement and the Separation Agreement of even date
herewith embody the entire agreement and understanding of the parties hereto,
and supersede all prior or contemporaneous written or oral communications or
agreements between Support.com and Consultant, regarding the subject matter
hereof. This Agreement may only be amended by written agreement between
Support.com and Consultant. By signing and delivering this Agreement and/or



--------------------------------------------------------------------------------

any Exhibit, Attachment, Amendment, or Addendum hereto, each party will be
deemed to represent to the other that the signing party has not made any changes
to such document from the draft(s) originally provided to the other party by the
signing party, or vice versa, unless the signing party has expressly called such
changes to the other party’s attention in writing (e.g., by “redlining” the
document or by a comment memo or e-mail).

5.11 Waivers. The failure of either party to insist upon the performance of any
of the terms, covenants, or conditions of this Agreement or to exercise any
right hereunder, shall not be construed as a waiver or relinquishment of the
future performance of any rights, and the obligations of the party with respect
to such future performance shall continue in full force and effect.

5.12 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be an original and all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

Support.com, Inc.     Consultant: Richard Mandeberg By:  

 

    Signed:  

 

Name:  

 

    Date:  

 

Title:  

 

      Date:  

 

     



--------------------------------------------------------------------------------

EXHIBIT A TO CONSULTING AGREEMENT

STATEMENT OF WORK #1

DESCRIPTION OF SERVICES

Weekly reporting, consulting and other services with respect to the transition
of business development responsibilities to new management personnel in a
professional and positive manner, including without limitation:

 

  •  

Transition for existing accounts and account relationships

 

  •  

Transition for prospective accounts and account relationships

 

  •  

Transition for existing business development team personnel

 

  •  

Orientation and support of new business development lead

 

  •  

Maintenance of positive and professional interactions with all involved,
including without limitation account relationships and all representatives of
the Company’s existing customers and prospective accounts

 

  •  

Other reporting and consulting projects as reasonably requested by Support.com
in relation to any of the foregoing areas

SCHEDULE

Commencing on the Effective Date and continuing weekly through the Term.

PROJECT MANAGER

Support.com Project Manager.

 

•  

Joshua Pickus

Consultant Project Manager

 

•  

Richard Mandeberg

DESCRIPTION OF COMPENSATION ARRANGEMENTS

Fees and Hours.

Fees are due as provided in the Parties’ Separation Agreement. Work is estimated
to involve at least 20% of FTE for Consultant based on past employment.

Payment. As provided in the Parties’ Separation Agreement. All consideration
provided in relation to the Parties’ Separation Agreement is inclusive of
Consultant’s services as provided in this Statement of Work #1. Consultant
acknowledges and agrees that all payments made may be subject to customary
withholding for taxes as may be applicable.

Expense Reimbursement. Support.com shall reimburse Consultant for all reasonable
expenses incurred under this Agreement at Support.com’s request and with
Support.com’s prior written approval. Reimbursable expenses shall be invoiced to
Support.com on a monthly basis, together with all supporting documentation
required by Support.com, and Support.com shall pay such invoices within thirty
(30) days of receipt of invoice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this SOW #1 to the
Consulting Services Agreement (“Agreement”) as of the date set forth below and
acknowledge that this SOW #1 hereby incorporates and is otherwise governed by
the terms set forth in the Agreement, to which this SOW #1 is attached.

 

Support.com, Inc.     Consultant: Richard Mandeberg By:  

 

    Signed:  

 

Name:  

 

    Date:  

 

Title:  

 

      Date:  

 

     

Attachment 2

CIIA